Citation Nr: 1429287	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  07-32 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder, schizophrenia and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney At Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served in the United States Army Reserves from November 1979 to November 1985.  She had periods of Active Duty Training (ADT) from November 1979 to February 1980; from April to July 1980; and from June 13, 1981 to June 27, 1981.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which reopened the Veteran's claims for service connection for bipolar disorder and schizophrenia and then denied service connection for those disabilities.  

In a March 2009 decision, the Board reopened the claim for service connection for a psychiatric disorder and remanded for further development.  

The Veteran testified before a Veterans Law Judge at the RO in September 2008.  A transcript of the hearing is in the Veteran's file.  The Veterans Law Judge is no longer employed by the Board; the Veteran was given the opportunity to request an additional hearing, but has not exercised that right.  

In an April 2012 decision, the Board denied the claim of entitlement to service connection for a psychiatric disorder. 

The Veteran appealed the Board's April 2012 decision to the United States Court of Appeals for Veterans Claims (Court) and in a December 2013 memorandum decision, the Court set aside the Board's decision and remanded the issue to the Board for further development and readjudication.  

The issue of entitlement to service connection for an acquired psychiatric disorder has been recharacterized as service connection of a psychiatric disorder, to include bipolar disorder, schizophrenia and PTSD, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The December 2013 memorandum decision specifically found  the August 2006 VA psychiatric examination report internally inconsistent and lacking a coherent rationale.  The August 2006 VA examination report is inadequate; the Veteran's claim must be remanded in order that an adequate examination be performed and that a cogent opinion regarding any current psychiatric disorder the Veteran has and its possible relation to service be provided.  

The Veteran submitted additional evidence to the Board in May 2014.  In her 90-day letter response form, she expressly noted that she did not waive her right to have the evidence initially reviewed by the agency of original jurisdiction (AOJ).  The law requires that the AOJ consider the evidence added to the record, re-adjudicate the claim, and issue an appropriate supplemental statement of the case (SSOC) if the claim remains denied.  38 C.F.R. §§ 19.31, 19.37 (2013).

Diseases or injuries incurred or aggravated while performing active duty for training (ACDUTRA) are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  However, if performing inactive duty for training (INACDUTRA), only injuries sustained during that time are eligible for service connection.  Id.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional to determine the current nature and etiology of any psychiatric disorder found to be present, to include bipolar disorder, schizophrenia or PTSD.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

Based on review of all the evidence of record, the examiner must answer the following questions:

 (a) Does the Veteran currently have any psychiatric disorder? 

(b) If the answer is yes, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed disorder had its onset in service or is otherwise related to service?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal, taking into account all evidence received since the January 2012 supplemental statement of the case, including the medical evidence submitted in May 2014.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



